Filed with the Securities and Exchange Commission on December 29, 2010 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No.339 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.341 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, New York 10022 It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b) ¨ on pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment No. 339 to the Registration Statement of Advisors Series Trust (the “Trust”) is being filed for the sole purpose of submitting exhibits on Part C.This Post-Effective Amendment incorporates by reference Parts A and B of the Trust’s Registration Statement dated December29,2010, filed as Post-Effective Amendment (“PEA”) No.335 and filed on November10,2010, with respect to the Trust’s series:PIA High Yield Fund and PIA High Yield (MACS) Fund. PART C (PIA Funds) OTHER INFORMATION Item 28.Exhibits (a) Agreement and Declaration of Trust dated October3,1996, was previously filed with the Trust’s Registration Statement on FormN-1A on December6,1996, and is incorporated herein by reference. (b) Amended and Restated By-Laws dated June27,2002, were previously filed with Post-Effective Amendment No. 113 to the Trust’s Registration Statement on FormN-1A on January28,2003, and are incorporated herein by reference. (c) Instruments Defining Rights of Security Holders are incorporated by reference into the Trust’s Agreement and Declaration of Trust and Amended and Restated By-Laws. (d) Investment Advisory Agreements. (i) Investment Advisory Agreement (PIA BBB Bond Fund, PIA Short-Term Securities Fund, and PIA Moderate Duration Bond Fund) dated September 13, 2004, was previously filed with Post-Effective Amendment No. 281 to the Registration Statement on Form N-1A on March 30, 2009, and is incorporated herein by reference. (ii) Investment Advisory Agreement (PIA MBS Bond Fund) dated February 28, 2006, was previously filed with Post-Effective Amendment No. 264 to the Registration Statement on Form N-1A on March 31, 2008, and is incorporated herein by reference. (iii) Investment Advisory Agreement (PIA High Yield Fund and PIA High Yield (MACS) Fund) dated August 30, 2010 was previously filed with Post-Effective Amendment No. 329 to the Registration Statement on Form N-1A on August 31, 2010, and is incorporated herein by reference. (e) Distribution Agreement dated July 13, 2005, was previously filed with Post-Effective Amendment No. 215 to the Registration Statement on Form N-1A on March 30, 2006, and is incorporated herein by reference. (i) Amendment dated July 13, 2006, to the Distribution Agreement was previously filed with Post-Effective Amendment No. 264 to the Registration Statement on FormN-1A on March 31, 2008, and is incorporated herein by reference. (ii) Second Amendment dated June 3, 2010, to the Distribution Agreement was previously filed with Post-Effective Amendment No. 329 to the Registration Statement on Form N-1A on August 31, 2010, and is incorporated herein by reference. (f) Bonus or Profit Sharing Contracts – not applicable. (g) Custody Agreement dated June 6, 2006, was previously filed with Post-Effective Amendment No. 222 to the Trust’s Registration Statement on FormN-1A on June 28, 2006, and is incorporated herein by reference. (i) Amendment dated May 18, 2007, to the Custody Agreement was previously filed with Post-Effective Amendment No. 281 to the Registration Statement on FormN-1A on March 30, 2009, and is incorporated herein by reference. C-1 (ii) Amendment dated June 3, 2010, to the Custody Agreement was previously filed with Post-Effective Amendment No. 329 to the Registration Statement on Form N-1A on August 31, 2010, and is incorporated herein by reference. (h) Other Material Contracts. (i) Fund Administration Servicing Agreement dated June 8, 2006, was previously filed with Post-Effective Amendment No. 222 to the Trust’s Registration Statement on FormN-1A on June 28, 2006, and is incorporated herein by reference. (A) Addendum dated August 24, 2007, to the Fund Administration Servicing Agreement was previously filed with Post-Effective Amendment No. 264 to the Registration Statement on FormN-1A on March 31, 2008, and is incorporated herein by reference. (B) Amendment dated July15,2008, to the Fund Administration Servicing Agreement was previously filed with Post-Effective Amendment No.281 to the Registration Statement on FormN-1A on March30,2009, and is incorporated herein by reference. (C) Amendment dated June 3, 2010, to the Fund Administration Servicing Agreement was previously filed with Post-Effective Amendment No. 329 to the Registration Statement on Form N-1A on August 31, 2010, and is incorporated herein by reference. (ii) Transfer Agent Servicing Agreement dated June8,2006, was previously filed with Post-Effective Amendment No.222 to the Trust’s Registration Statement on FormN-1A on June28,2006, and is incorporated herein by reference. (A) Amendment dated March20,2008, to the Transfer Agent Servicing Agreement was previously filed with Post-Effective Amendment No.264 to the Registration Statement on FormN-1A on March31,2008, and is incorporated herein by reference. (B) Addendum dated March26,2009, to the Transfer Agent Servicing Agreement was previously filed with Post-Effective Amendment No.282 to the Trust’s Registration Statement on FormN-1A on April21,2009, and is incorporated herein by reference. (C) Amendment dated June 3, 2010, to the Transfer Agent Servicing Agreement was previously filed with Post-Effective Amendment No. 329 to the Registration Statement on Form N-1A on August 31, 2010, and is incorporated herein by reference. (iii) Fund Accounting Servicing Agreement dated June8,2006, was previously filed with Post-Effective Amendment No.222 to the Trust’s Registration Statement on FormN-1A on June28,2006, and is incorporated herein by reference. (A) Amendment dated March20,2008, to the Fund Accounting Servicing Agreement was previously filed with Post-Effective Amendment No.264 to the Registration Statement on FormN-1A on March31,2008, and is incorporated herein by reference. C-2 (B) Amendment dated June 3, 2010, to the Fund Accounting Servicing Agreement was previously filed with Post-Effective Amendment No. 329 to the Registration Statement on Form N-1A on August 31, 2010, and is incorporated herein by reference. (iv) Power of Attorney dated December11,2008, was previously filed with Post-Effective Amendment No. 275 to the Trust’s Registration Statement on FormN-1A on January23,2009, and is incorporated herein by reference. (v) Operating Expenses Limitation Agreement (PIA High Yield Fund) dated August 30, 2010 was previously filed with Post-Effective Amendment No. 329 to the Registration Statement on Form N-1A on August 31, 2010, and is incorporated herein by reference. (i) Legal Opinions. (i) Legal Opinion (PIA BBB Bond Fund, PIA Short-Term Securities Fund and PIA Moderate Duration Bond Fund) dated December 28, 2004, was previously filed with Post-Effective Amendment No. 171 to the Registration Statement on FormN-1A on December 29, 2004, and is incorporated herein by reference. (ii) Legal Opinion (PIA MBS Bond Fund) dated May 27, 2008, was previously filed with Post-Effective Amendment No. 281 to the Registration Statement on FormN-1A on March 30, 2009, and is incorporated herein by reference. (iii) Legal Opinion (PIA High Yield Fund and PIA High Yield (MACS) Fund) dated August 27, 2010 was previously filed with Post-Effective Amendment No. 329 to the Registration Statement on Form N-1A on August 31, 2010, and is incorporated herein by reference. (j) Other Opinions. (i) Consent of Independent Registered Public Accounting Firm – filed herewith. (ii) Consent of Ashland Partners & Company LLP – filed herewith. (k) Omitted Financial Statements – not applicable. (l) Subscription Agreements dated February 25, 1997, were previously filed with Pre-Effective Amendment No. 2 to the Trust’s Registration Statement on FormN-1A on February 28, 1997, and are incorporated herein by reference. (m) Rule 12b-1 Plans. (i) Share Marketing Plan (PIA Moderate Duration Bond Fund) dated June 13, 2006, was previously filed with Post-Effective Amendment No. 264 to the Registration Statement on FormN-1A on March 31, 2008, and is incorporated herein by reference. (ii) Share Marketing Plan (PIA Short-Term Securities Fund) dated June 13, 2006, was previously filed with Post-Effective Amendment No. 264 to the Registration Statement on FormN-1A on March 31, 2008, and is incorporated herein by reference. (iii) Distribution and Service Plan (PIA High Yield Fund) was previously filed with Post-Effective Amendment No. 324 to the Registration Statement on FormN-1A on June16,2010, and is incorporated herein by reference. C-3 (n) Multiple Class (Rule 18f-3) Plan dated June 14, 2010, was previously filed with Post-Effective Amendment No. 324 to the Registration Statement on FormN-1A on June16,2010, and is incorporated herein by reference. (o) Reserved. (p) Codes of Ethics. (i) Code of Ethics for Registrant dated December 2007, was previously filed with Post-Effective Amendment No.257 to the Trust’s Registration Statement on FormN-1A on January 28, 2008, and is incorporated herein by reference. (ii) Code of Ethics for Access Persons of Quasar Distributors, LLC dated September1,2005, was previously filed with Post-Effective Amendment No. 257 to the Trust’s Registration Statement on FormN-1A on January 28, 2008, and is incorporated herein by reference. Item 29.Persons Controlled by or Under Common Control with Registrant. No person is directly or indirectly controlled by or under common control with the Registrant. Item 30.Indemnification. Reference is made to Article VII of the Registrant’s Agreement and Declaration of Trust, ArticleVI of Registrant’s Amended and Restated By-Laws and Paragraph 7 of the Distribution Agreement. Pursuant to Rule484 under the Securities Act of 1933, as amended (the “Securities Act”)the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the Securities Act may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission (“SEC”) such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue.” Item 31.Business and Other Connections of the Investment Adviser With respect to the Adviser, the response to this Item will be incorporated by reference to the Adviser’s Uniform Application for Investment Adviser Registration (Form ADV) on file with the SEC (File No. 801-27828) dated July 20, 2010.The Adviser’s Form ADV may be obtained, free of charge, at the SEC's website at www.adviserinfo.sec.gov. Item 32.Principal Underwriter. (a)Quasar Distributors, LLC, the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Academy Funds Trust Jensen Portfolio, Inc. Advisors Series Trust Keystone Mutual Funds Allied Asset Advisors Funds Kiewit Investment Fund, LLLP Alpine Equity Trust Kirr Marbach Partners Funds, Inc. Alpine Income Trust LKCM Funds C-4 Alpine Series Trust Masters’ Select Funds Trust Artio Global Funds Matrix Advisors Value Fund, Inc. Brandes Investment Trust Monetta Fund, Inc. Brandywine Blue Funds, Inc. Monetta Trust Bridges Investment Fund, Inc. MP63 Fund, Inc. Buffalo Funds Nicholas Family of Funds, Inc. Country Mutual Funds Trust Permanent Portfolio Family of Funds, Inc. DoubleLine Funds Trust Perritt Funds, Inc. Empiric Funds, Inc. Perritt Microcap Opportunities Fund, Inc. Evermore Funds Trust PineBridge Mutual Funds First American Funds, Inc. PRIMECAP Odyssey Funds First American Investment Funds, Inc. Professionally Managed Portfolios First American Strategy Funds, Inc. Prospector Funds, Inc. Fort Pitt Capital Funds Purisima Funds Glenmede Fund, Inc. Quaker Investment Trust Glenmede Portfolios Rainier Investment Management Mutual Funds Greenspring Fund, Inc. RBC Funds Trust Guinness Atkinson Funds SCS Financial Funds Harding Loevner Funds, Inc. Thompson Plumb Funds, Inc. Hennessy Funds Trust TIFF Investment Program, Inc. Hennessy Funds, Inc. Trust for Professional Managers Hennessy Mutual Funds, Inc. USA Mutuals Funds Hennessy SPARX Funds Trust Wall Street Fund Hotchkis and Wiley Funds Wexford Trust Intrepid Capital Management Funds Trust Wisconsin Capital Funds, Inc. Jacob Funds, Inc. WY Funds (b) To the best of Registrant’s knowledge, the directors and executive officers of Quasar Distributors, LLC are as follows: Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant James R. Schoenike(1) President, Board Member None Andrew M. Strnad(2) Secretary None Joe D. Redwine(1) Board Member Trustee, Chairman and Chief Executive Officer Robert Kern(1) Board Member None Eric W. Falkeis(1) Board Member None Susan LaFond(1) Treasurer None Teresa Cowan(1) Assistant Secretary None (1) This individual is located at 615 East Michigan Street, Milwaukee, Wisconsin, 53202. (2) This individual is located at 6602 East 75th Street, Indianapolis, Indiana, 46250. (c)Not Applicable. C-5 Item 33.Location of Accounts and Records. The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended (the “1940 Act”), are maintained at the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator, Fund Accountant and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202 Registrant’s Custodian U.S. Bank National Association Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Registrant’s Investment Adviser Pacific Income Advisers, Inc. 1299 Ocean Avenue, Suite 210 Santa Monica, California 90401 Registrant’s Distributor Quasar Distributors, LLC 615 East Michigan Street, 4th Floor Milwaukee, Wisconsin 53202 Item 34.Management Services Not Discussed in Parts A and B. Not Applicable. Item 35.Undertakings. Not Applicable. C-6 SIGNATURES Pursuant to the requirements of the Securities Act and the 1940 Act, the Registrant certifies that this Post-Effective Amendment No. 339 to its Registration Statement meets all of the requirements for effectiveness under Rule 485(b) and has duly caused this Post-Effective Amendment No.339 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Milwaukee and State of Wisconsin on the 29th day of December, 2010. Advisors Series Trust By: /s/ Douglas G. Hess Douglas G. Hess President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 339 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Donald E. O’Connor* Trustee December 29, 2010 Donald E. O’Connor George J. Rebhan* Trustee December 29, 2010 George J. Rebhan George T. Wofford * Trustee December 29, 2010 George T. Wofford Joe D. Redwine * Trustee, Chairman and December 29, 2010 Joe D. Redwine Chief Executive Officer /s/ Cheryl L. King Treasurer and Principal December 29, 2010 Cheryl L. King Financial Officer /s/ Douglas G. Hess President and Principal December 29, 2010 Douglas G. Hess Executive Officer *By: /s/ Douglas G. Hess December 29, 2010 Douglas G. Hess Attorney-In Fact pursuant to Power of Attorney C-7 EXHIBIT INDEX Exhibit Exhibit No. Consent of Independent Registered Public Accounting Firm EX.99.j.i Consent of Ashland Partners & Company LLP EX.99.j.ii C-8
